Citation Nr: 0522997	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  02-03 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for human 
immunodeficiency virus (HIV)-related illness with acquired 
immune deficiency syndrome (AIDS).  

2.  Entitlement to service connection for diabetes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from September 1979 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  


FINDING OF FACT

Evidence pertinent to this appeal was received at the RO in 
June 2005, but was not associated with the claims file until 
after the Board's decision on June 16, 2005, denying both 
issues on appeal.  


CONCLUSION OF LAW

The Board's decision on June 16, 2005, which denied both 
issues on appeal, must be vacated for failure to provide the 
appellant due process of law.  38 C.F.R. § 20.904 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In an appellate decision dated June 16, 2005, the Board 
denied the appeal seeking service connection for HIV-related 
illness with AIDS and for diabetes.  

The record before the Board on June 16, 2005, did not include 
a VA Form 9 dated and received at the RO on June 1, 2005, in 
which the appellant requested a video conference hearing.  
For reasons which remain unexplained, this material was not 
incorporated into the claims file until after the Board's 
decision on June 16, 2005.  

The Board may vacate an appellate decision at any time on its 
own motion when a veteran has been denied due process of law.  
38 C.F.R. § 20.904(a).  VA's failure to accord the appellant 
the requested video conference hearing denied the appellant 
due process of law.  Thus, the Board has determined that the 
Board decision of June 16, 2005, should be vacated.  

In a separate decision, the Board will consider both issues 
currently in appellate status before the Board.  


ORDER

The Board's decision of June 16, 2005, which denied both 
issues on appeal, is vacated.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


